Citation Nr: 1616536	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO. 09-37 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to higher initial ratings, greater than 30 percent prior to December 27, 2007, and greater than 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2. Entitlement to a higher initial rating, greater than 10 percent, for degenerative disc disease of the cervical spine, status post shell fragment wound of the right neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from August 1965 to September 1971.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which granted service connection and assigned initial ratings for PTSD and degenerative disc disease of the cervical spine. The Veteran appealed from the initial ratings assigned, and perfected his appeals to the Board. In February 2012 and July 2014, these matters were remanded for additional development, which has since been completed and the matters returned to the Board.


FINDINGS OF FACT

1. Throughout the entire initial rating period, PTSD has been productive of occupational and social impairment, with deficiencies in social and family relations, judgment, thinking, and mood, as well as impaired impulse control, nightmares, sleep disturbances, and difficulty establishing and maintaining effective relationships.

2. Throughout the entire initial rating period, degenerative disc disease of the cervical spine has been productive of pain, including on rotation of the spine, but no functional limitation of extension or flexion.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent for PTSD have been nearly approximated throughout the initial rating periods on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an initial rating a rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met or more nearly approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Veteran's appeals arise from appeals of the initial evaluations following grants of service connection. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). Nonetheless, adequate notice was sent to the Veteran in January 2008 and September 2009 prior to the most recent readjudication of the claims with the issuance of a January 2015 supplemental statement of the case.

Adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran, in addition to requesting records from the Social Security Administration (SSA) in 2014. Those pertinent records which VA has gathered have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. 

The duty to assist was further satisfied by VA examinations in February 2008, October 2008, and December 2014 when examiners conducted physical examinations, reviewed the Veteran's history, and offered opinions based on history and examination that are consistent with the record. Examiners in February and October 2008 were not provided the Veteran's claims file for review, however accurate histories were elicited from the Veteran regarding neck and mental health symptoms. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). 

Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	
In July 2014 the Board remanded the appeal for development, including asking the Veteran to identify outstanding relevant treatment records, retrieval of any records identified in addition to VA treatment records since March 2014, and provision of VA orthopedic and mental health examinations assessing the current degree of symptomatology associated with PTSD and degenerative disc disease of the cervical spine. 

The RO substantially complied with the July 2014 remand directives, and the Board may properly proceed with the decisions below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Initial Ratings, Generally

The Veteran's appeals for higher initial ratings are from the initial assignment of disability ratings following the establishment of service connection in the November 2008 RO decision on appeal. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities where applicable. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). 

Initial Rating for PTSD

The Veteran was awarded service connection for PTSD and granted an initial evaluation of 30 percent effective December 27, 2007. In a January 2015 decision, he was granted a 50 percent rating for the disability effective December 19, 2014. PTSD is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411 (2015). 

PTDS symptoms have more nearly approximated the criteria for a 70 percent rating, but not higher, throughout the periods on appeal. Specifically, PTSD has been productive of occupational and social impairment, with deficiencies in social and family relations, judgment, thinking, and mood, as well as impaired impulse control, nightmares, sleep disturbances, and difficulty establishing and maintaining effective relationships.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130. The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule, however, apply only to applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014. Because the Veteran's claim had been received by VA in 2009, the provisions of this interim final rule do not apply. Of note, VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015). 

In October 2007, the Veteran underwent a mental health assessment and reported difficulty staying asleep throughout the night, problems with crowds, and loud noises, and experiencing intrusive thoughts. He also had an elevated startle reaction, night sweats, nightmares, flashbacks, depression, and anxiety. The Veteran was alert and oriented, without homicidal or suicidal thoughts, and had good insight and judgement. There was no evidence of psychosis. On two separate evaluations the same day, a VA social worker assessed that the Veteran's GAF score was 55, while a psychiatrist assessed a GAF of 45. 

GAF scores between 60 and 51 indicate moderate symptoms (manifest by, flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational settings (manifest by, few friends, conflicts with peers or co-workers). GAF scores between 50 and 41 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational settings (e.g., lack of friends, inability to keep a job). DSM-IV.

On VA examination in February 2008, the Veteran reported that in October 2007 his nightmares had intensified and were now influencing his sleep. As he had in October 2007, the Veteran reported symptoms of nightmares, cold sweats, depression, crying spells and occasional flashbacks, with these symptoms occurring as often as twice a week and lasting for two hours. Since developing PTSD, there had been major changes in his daily activities, including increased social isolation. On mental status examination; the Veteran was oriented; hygiene, and behavior were all appropriate, and he maintained good eye contact during the examination. Affect and mood were normal, as were communication, speech, and concentration. The Veteran denied panic attacks, delusions, hallucinations, and both suicidal and homicidal ideation. Given the Veteran's overall level of functioning, the examiner assessed that his GAF score was 50. 

The Veteran to a social worker in August 2014 that he was having nightmares and was "occasionally depress[ed]." He endorsed continued PTSD symptoms including hypervigilance, and avoidance of memories, thoughts, and feelings associated with Vietnam. He described remaining "on guard," with behaviors such as and not sitting with his back to a door, keeping handguns on his nightstand, and patrolling his home when he heard a noise at night. On the same day, the Veteran indicated that in spite of taking his medications regularly, he was continuing to have periods of depression lasting one to two days, about four times a month. During these periods, he felt "down," did not want to interact with others, and had nightmares between once per week to once per month. The Veteran's wife reported that the Veteran was reluctant to talk to neighbors, sat only in the back of restaurant to be watchful, and did not go out much. 

On mental health treatment in November 2014, the Veteran presented as "fairly groomed," calm and cooperative, and with a "fair" mood, and congruent affect. He denied suicidal and homicidal ideation, exhibited no psychotic features, and he was oriented to place, person, and time. 

The Veteran's December 2014 VA examiner confirmed that his only mental health diagnosis was PTSD, and that the disability caused "[o]ccupational and social impairment with reduced reliability and productivity." Day-to-day the Veteran stated that he "just kind of piddle[s] around the house," while his wife said that he "doesn't like to be around a lot of people." She also confirmed that he had been "sleeping with [two] guns," and was frequently waking up to investigate sounds and minor disturbance. Following a thorough assessment and review of the record, the examiner reported that PTSD was manifest by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.

Not all criteria for the grant of a 70 percent evaluation have been present at all times. For example, there is no evidence of obsessional rituals; intermittently illogical, obscure, or irrelevant speech; or, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively. Nonetheless, the record shows evidence of deficiencies in judgment, thinking, and mood manifest by suicidal ideation and his need to inspect the perimeter of his home at night. Impaired impulse control has been evidenced by nighttime startle response, and his symptoms have clearly resulted in limiting the extent of his social interactions, and affected his relationships, even with family. 

The Board has carefully considered statements made by the Veteran and his wife reporting an ongoing history of symptoms. In December 2012, for example, the Veteran endorsed having an "extreme startle reaction," as well as nightmares, flashbacks, and intrusive thoughts relating to his active service. He said that these symptoms affected his marriage, his relationship with his children, and his "social and community functioning." Such symptoms are capable of lay observation by the Veteran, and the reports are competent. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, their probative value is bolstered by the fact that such reports are consistent with the nature and degree of symptomatology reflected in medical treatment records.

In December 2012, the Veteran's wife submitted a statement in which she confirmed the Veteran's history of nightmares, as well as "[n]ot wanting to be around people he didn't know[,] crowds[, and] not sitting with his back to the door in church or at restaurants." She confirmed witnessing the Veteran "sitting straight up in bed if he hears noise - [and] falling on the floor - looking for cover when he hears a loud boom from lightning or whatever." The Veteran's wife also stated that she had observed crying, and staring at a wall in an effort to isolate himself because he did not want "to be around anyone not even me or the children." 
While the evidence demonstrates that the Veteran's disability picture has more closely reflected the criteria for a 70 percent rating, at no time have symptoms reached the level of a 100 percent (i.e. total) disability. Specifically, there has been no evidence - including in testimony from the Veteran or his wife - of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; the Veteran being a persistent danger to himself or others; an intermittent inability to perform activities of daily living; or disorientation to time or place. See 38 C.F.R. § 4.130. Without any of the foregoing symptoms, a rating of greater than 70 percent cannot be granted.

The Board has also considered whether referral for an extraschedular rating is warranted. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required. Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected PTSD reasonably describe and assess the Veteran's disability level and symptomatology. The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings. The evidence adequately reflects the symptoms of the Veteran's PTSD include sleep disturbances with nightmares, social isolation, hypervigilence, excessive startle response, decreased concentration, anxiety, depressed mood, and some memory deficiencies. These symptoms are part of or similar to symptoms listed under the schedular rating criteria. The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms. The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria. Mauerhan, 16 Vet. App at 442 ; see also 38 C.F.R. § 4.21 (2015). The schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

The Veteran's PTSD has been 70 percent disabling, but no higher, throughout the entire rating period on appeal. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Initial Rating for Degenerative Disc Disease of the Cervical Spine

In November 2008, the Veteran was awarded service connection and granted an initial 10 percent evaluation for degenerative disc disease of the cervical spine effective December 27, 2007. The spine disability is rated under 38 C.F.R. § 4.71a, DC 5242 (2015), using the General Rating Formula for Diseases and Injuries of the Spine. Under the General Rating Formula, a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The normal combined range of motion of the cervical spine is 340 degrees. See also Plate V, 38 C.F.R. § 4.71a. 

When evaluating musculoskeletal disabilities such as the Veteran's, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Degenerative disc disease of the cervical spine has been not more than 10 percent disabling at any time during the period on appeal. Specifically, the disability has been productive of pain, including on rotation of the spine, but no functional limitation of extension or flexion.

The record is silent with regard to complaints associated with the neck, other than during the two VA examinations in 2008 and 2014. During his February 2008 examination, the Veteran reported he experiences constant low back pain - but not neck pain - with pain traveling down his leg, and characterized by aching and sticking. He attributed this pain to an in-service shrapnel injury in his neck,. He endorsed loss of strength, weakness, fatigability, pain and a reduction in his ability to control movement. He stated that, for example, when bending over to pick up objects, no matter how light, he experiences extreme pain. The Veteran also indicated that he could not stand without having pain, but although he could no longer "keep up with his normal work requirements," he did not suggest that the disability rendered him unable to work at all. 

A physical evaluation revealed "no evidence of radiating pain on movement with no evidence of muscle spasm," or ankylosis of the cervical spine. All ranges of motion were full, though forward flexion, backward extension, and bilateral lateral flexion were with pain at the ends of ranges of motion. The examiner commented that function of the spine was impacted by pain, but that there were no additional functional limitations because of fatigue, weakness, lack of endurance and incoordination, including after repetitive use testing. There were no signs of intervertebral disc syndrome, or chronic and permanent nerve root involvement, and "no abnormal findings noted on examination of the peripheral nerves." Neurological examination of the upper extremities showed motor and sensory functions to be within normal limits. Based on his evaluation and review of radiographic imaging, the examiner concluded that the Veteran had degenerative disc disease of the cervical spine, status-post shrapnel fragment wound.

On VA examination in December 2014, the Veteran reported pain with neck rotation and on raising his right arm. He had full range of forward flexion, backward extension, and bilateral lateral flexion, but was limited to 60 degrees of lateral rotation in either direction, and these ranges of motion were unchanged following repetitive use testing. The Veteran had full muscle strength throughout the upper extremities, and both reflex and sensory examinations were entirely normal. Though the Veteran had endorsed right arm pain, the examiner found no "radicular pain or any other signs or symptoms due to radiculopathy," and no other neurologic abnormalities - including intervertebral disc syndrome. She reported that the cervical spine disability did not affect the Veteran's ability to work.

There is no evidence of forward flexion of the cervical spine limited to less than 30 degrees of motion; combined range of motion of the spine limited to less than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. A rating of greater than 10 percent cannot be granted. With regard to the Veteran's February 2008 reported lower extremity symptoms, his reports of symptoms are credible and probative to the extent that such symptoms are capable of lay observation. Layno, 6 Vet. App. 465. However, attributing such symptoms to a neck disorder is a complex medical determination well beyond his lay competence. His bare assertion of these symptoms, without probative evidence that the symptoms result from his service-connected disability, is of no value in assessing degenerative disc disease of the cervical spine.

Generally, for claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function. 38 C.F.R. 
§ 4.120 (2015). However, the record confirms that the Veteran's degenerative disc disease of the cervical spine is unrelated to any neurologic symptoms, and 38 C.F.R. § 4.120 is not for application.

The Board has evaluated degenerative disc disease of the cervical spine on a schedular basis, and has considered whether referral for an extraschedular rating is warranted. The schedular rating criteria used to rate the cervical spine disability, reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability based on limitation of motion, to include as due to functional limitations resulting from factors such as weakness, fatigability, incoordination, and pain on movement. Thus, the demonstrated manifestations - namely pain and painful rotation of the spine - are contemplated by the provisions of the rating schedule. 

The evidence does not show unique or unusual symptomatology regarding the Veteran's service-connected degenerative disc disease of the cervical spine that would render the schedular criteria inadequate. Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The Board has fully considered the Veteran's additional service-connected disabilities PTSD, right neck scar, tinnitus, and hearing loss, in concluding that referral for consideration of an extraschedular rating is not warranted. Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Degenerative disc disease of the cervical spine has been 10 percent disabling, and no higher, throughout the entire rating period on appeal. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Finally, the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of PTSD or degenerative disc disease of the cervical spine, and the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted. 


ORDER

An initial rating of 70 percent, and no higher, for PTSD is granted.

An initial rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


